Exhibit 10.2

 

 

LOGO [g202848ex102pg001_5.jpg]

  

One CDW Way

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

 

Phone: 847.465.6000

Fax: 847.465.6800

Toll-free: 800.800.4239

 

CDW.com

June 30, 2011

John Edwardson

200 N. Milwaukee Ave.

Vernon Hills, IL 60061

 

RE: Class B Executive Unit Purchase Agreements

Dear John:

We refer to the (i) Class B Common Unit Grant Agreement between you and CDW
Holdings LLC, a Delaware limited liability company (the “Company”), dated as of
October 12, 2007 (as modified by that certain letter agreement between you and
the Company, and as further amended or modified from time to time, the “First
Common Unit Grant Agreement”), and (ii) Class B Common Unit Grant Agreement
between you and the Company, dated as of March 10, 2010 (as amended or modified
from time to time, the “Second Common Unit Grant Agreement” and collectively
with the First Common Unit Grant Agreement, the “Common Unit Grant Agreements”).
Capitalized terms used but not defined in this letter have the meanings set
forth in the Second Common Unit Grant Agreement.

On the date hereof, you and CDW LLC, a Delaware limited liability company and
indirect, wholly-owned subsidiary of the Company (“CDW”) have entered into an
Amended and Restated Employment Agreement (the “Amended Employment Agreement”).
In connection therewith and in consideration therefore, you and the Company
desire to modify certain terms of the Common Unit Grant Agreements, primarily
with respect to vesting and repurchase rights, as set forth herein; provided,
however, that this letter agreement shall become effective only upon the
Effective Date under the Amended Employment Agreement and shall be null and void
in the event that the Amended Employment Agreement does not become effective
pursuant to its terms.

Notwithstanding anything contained in the Common Unit Grant Agreements to the
contrary, so long as you are not terminated by CDW with Cause (as defined in the
Amended Employment Agreement) and you do not resign from employment with CDW
without Good Reason (as defined in the Amended Employment Agreement) at any time
after the date hereof and prior to December 31, 2012, and you otherwise comply
with the terms of the Amended Employment Agreement through December 31, 2012,
all of your Executive Units which have not yet become Vested Units as of
December 31, 2012 shall continue to vest in accordance with the vesting schedule
set forth in Section 2(b) of the Common Unit Grant Agreements irrespective of
whether you continue to be employed by, or perform services for, CDW or any of
its Affiliates after such date. If, prior to December 31, 2012, you are
terminated by CDW without Cause or you resign from employment with CDW with Good
Reason, all of your Executive Units which have not yet become Vested Units shall
continue to vest in accordance with the vesting schedule set forth in
Section 2(b) of the Common Unit Grant Agreements irrespective of the fact that
you will no longer continue to be employed by, or perform services for, CDW or
any of its Affiliates. For the



--------------------------------------------------------------------------------

avoidance of doubt, if your employment terminates under circumstances entitling
you to continued vesting of your Executive Units in accordance with this
paragraph, your subsequent death or disability will not adversely impact the
continued vesting of your Executive Units.

If you comply with the terms of the Amended Employment Agreement through
December 31, 2012 and are not terminated by the Company for Cause and do not
resign from employment without Good Reason prior to such date, the Company
hereby agrees (and by acknowledging this letter, each Institutional Investor
further agrees) that the Company (and each Institutional Investor) shall waive
the repurchase rights arising under Section 3 of the Common Unit Grant
Agreements. Similarly, if prior to December 31, 2012, you are terminated by CDW
without Cause or you resign from employment with CDW with Good Reason, the
Company hereby agrees (and by acknowledging this letter, each Institutional
Investor further agrees) that the Company (and each Institutional Investor)
shall waive the repurchase right arising under Section 3 of the Common Unit
Grant Agreement; provided, however, that nothing contained herein shall in any
way be deemed to be a waiver, modification or amendment of any other provisions
or rights contained in the Common Unit Grant Agreements (including without
limitation, the forfeiture provisions set forth in Section 2(d)(ii) of the
Common Unit Grant Agreements). The Common Unit Grant Agreements, as modified by
this letter, shall continue and remain in full force and effect in accordance
with their terms.

 

Sincerely, CDW HOLDINGS LLC By:  

/s/ Christine A. Leahy

  Name:   Christine A. Leahy   Title:  

Senior Vice President, General Counsel and Corporate Secretary

AGREED AND ACKNOWLEDGED:

 

/s/ John A. Edwardson

John A. Edwardson

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

MADISON DEARBORN CAPITAL PARTNERS V-A, L.P.

By:

  Madison Dearborn Partners V-A&C, L.P.

Its:

  General Partner

By:

  Madison Dearborn Partners, LLC

Its:

  General Partner

By:

 

/s/ Robin P. Selati

Its:

  Managing Director

MADISON DEARBORN CAPITAL PARTNERS V-C, L.P.

By:

  Madison Dearborn Partners V-A&C, L.P.

Its:

  General Partner

By:

  Madison Dearborn Partners, LLC

Its:

  General Partner

By:

 

/s/ Robin P. Selati

Its:

  Managing Director

MADISON DEARBORN CAPITAL PARTNERS V EXECUTIVE-A, L.P.

By:

  Madison Dearborn Partners V-A&C, L.P.

Its:

  General Partner

By:

  Madison Dearborn Partners, LLC

Its:

  General Partner

By:

 

/s/ Robin P. Selati

Its:

  Managing Director

PROVIDENCE EQUITY PARTNERS VI, L.P.

By:

  Providence Equity Partners VI, L.P.

Its:

  General Partner

By:

  Providence Equity Partners VI LLC

Its:

  General Partner

By:

 

/s/ Glenn M. Creamer

Its:

  Managing Director

 

3



--------------------------------------------------------------------------------

PROVIDENCE EQUITY PARTNERS VI-A, L.P.

By:

  Providence Equity GP VI L.P.

Its:

  General Partner

By:

  Providence Equity Partners VI LLC

Its:

  General Partner

By:

 

/s/ Glenn M. Creamer

Its:

  Managing Director

 

4